Citation Nr: 0826334	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  04-32 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial increased evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 70 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
October 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
PTSD and an evaluation of 50 percent.

By way of history, this case was remanded by the Board for 
additional evidentiary development in an April 2007 decision.  
The case has been returned for appellate review.


FINDING OF FACT

The service-connected PTSD is manifested by severe 
depression, anxiety, flashbacks, excessive anger and an 
inability to sustain any substantial gainful employment. 


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  The basis of disability evaluations is the ability 
of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10 (2007). 

As previously noted, in January 2004, the RO granted service 
connection for PTSD and evaluated it as 50 percent disabling.  
The veteran appealed that determination.  Because the veteran 
appealed the RO's determination at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under the General Rating Formula for Mental Disorders, a 70 
percent rating is assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 71 to 80 denotes that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Scores from 61 to 70 are 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  Scores from 51 
to 60 generally reflect some moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores from 41 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score in the 31 to 40 range indicates 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).

As discussed below, a review of the competent evidence of 
record demonstrates that the evidence is in equipoise.  
Therefore, the benefit of the doubt is afforded to the 
veteran and he is granted a 100 percent evaluation for his 
service-connected PTSD.  As the veteran's psychiatric history 
has been extensive, the Board has attempted to highlight the 
relevant symptomatology.  

By way of history, the RO granted service connection for PTSD 
in January 2004 and assigned a 50 percent evaluation 
effective August 27, 2003.  The case was then sent to the 
Board, and in an April 2007 decision, the Board granted a 70 
percent evaluation and remanded the case for additional 
development.  In a May 2007, rating decision the RO granted 
an effective date of August 27, 2003 for the 70 percent 
rating.  In November 2006, the RO issued a rating decision 
providing a temporary evaluation of 100 percent because the 
veteran was hospitalized for more than 21 days.  Since this 
appeal ensued after the veteran disagreed with the initial 
rating assigned following a grant of service connection, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staging."  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The medical reports overall show that the veteran reported 
problems with sleeping, nightmares and having negative 
thoughts, despite the medications he was taking.  The veteran 
avoided places or activities that reminded him of war and his 
interest in significant activities was diminished.  He 
reported intrusive thoughts, memories and flashbacks and on 
several occasions hallucinations.  

Throughout the veteran's medical records, he appears 
appropriately groomed, coherent and logical.  The veteran has 
a history of alcohol abuse, which has been attributed to the 
stress of his service.  Treatment records show that the 
veteran has tolerated his medications but still had 
moderate/severe symptoms of PTSD.  Several examiners have 
stated that the veteran cannot be gainfully employed due to 
his PTSD.

In therapy records from September and November 2003, the 
veteran complained of nightmares related to his time in 
service and crying spells due to his feelings of guilt for 
surviving the war.  He complained of intrusive thoughts three 
to four times a day and complained of not being able to 
function.  The veteran reported that he last worked in 1991 
due to a back injury and is currently on Social Security 
disability.  The veteran reported a history of unstable 
employment, having approximately 35 jobs since his separation 
from service.  He reported that the majority of his jobs 
ended due to his inability to manage his anger and 
frustration, his inability to get along with others and his 
lack of sleep and energy.  The examiner noted that the 
veteran was casually attired, alert, oriented and 
cooperative, with a depressed affect.  His speech was 
coherent and relevant.  The veteran was not suicidal or 
homicidal, however he did have thoughts of "ending it all," 
but stated that he did not wish to kill himself.  The 
examiner stated that the veteran was not psychotic and his 
judgment and insight were intact.  He was assigned a GAF 
score of 40, reflecting serious impairment in social and 
occupational functioning.  

In his compensation examination in December 2003, his 
symptoms included intrusive recollections three to four times 
a week of the traumatic events in service.  The veteran 
reported frequent disturbing nightmares of combat related 
trauma and difficulty sleeping.  The thoughts resulted in 
psychological and erratic behavior including tension, 
difficulty managing anger, depression, exaggerated startle 
response, hyper-vigilance, and chronic irritability.  The 
veteran reported two suicide threats, the first of which was 
in the 1970's and the second in 1992, but denied any current 
plans to commit suicide.  The examiner noted that the veteran 
has auditory and visual hallucinations connected with his 
traumatic experiences in Vietnam.  These images appear 
spontaneously and last for 20- 30 seconds.  The examiner 
assigned a GAF score of 42.  

January 2004 medical records show that the veteran's affect 
was blunted and that he had been aggravated by watching 
coverage of the current war.  His judgment and insight were 
intact.  The veteran presented with severe anxiety in March 
2004 and reported verbally assaulting his wife.  The veteran 
was neatly dressed, alert, oriented, rational and coherent.  
He denied a desire to hurt anyone.  

In August 2004, the veteran reported depression, problems 
with his appetite, difficulty concentrating, feelings of 
guilt and crying spells.  He also reported getting easily 
angered and a lack of patience with others.  He stated that 
his sleep had improved.  The examiner noted that the veteran 
had normal speech, was alert, oriented and cooperative, 
dressed appropriately, had good insight and fair judgment and 
was able to handle his personal affairs.  The examiner 
reported that the veteran could not follow complex 
instructions, deal with stress or make decisions.  The 
examiner assigned a GAF score of 45.  He also indicated that 
these scores are often exaggerated but in this case, they 
reflect very serious social and occupational impairment so 
that he would not be able to sustain any substantial gainful 
employment.

The veteran received a diagnosis of tonsil and lymph node 
cancer in 2005 and treatment records show a worsening in the 
veteran's PTSD symptoms as a result of his cancer.  April 
2005 treatment records show that the veteran reported 
grabbing a stranger around the neck, which the examiner 
stated was likely due to a dissociative flashback.

Treatment records report that the veteran had another 
flashback in May 2006 while riding his lawnmower.  The 
examiner noted that the veteran's memory was intact, he 
showed good judgment, fair insight, coherent speech and 
logical thought processes.

August 2006 treatment records show that the veteran continued 
to have intrusive thoughts and nightmares regarding Vietnam.  
He found himself irritable, nervous, easily startled and 
withdrawn with a tendency to isolate himself.  He reported 
sleep disturbances, problems concentrating, decreased 
appetite, feelings of helplessness and hopelessness and 
fleeting thoughts of suicide.  He stated that he resists all 
urges to commit suicide because of his family, but stated 
that they would be better off without him.  The examiner also 
reported that the veteran had no plans to hurt others and was 
not overtly psychotic.  The veteran reiterated that his 
cancer has affected his PTSD symptoms.  The examiner noted 
that the veteran's heart condition also relates to his PTSD.  

The veteran was admitted to the PTSD treatment program in 
Little Rock, Arkansas on September 18, 2006.  He attended 
classes on a daily basis to assist him in dealing with his 
symptoms.  The veteran was discharged on November 9, 2006.  
The examiner noted that the veteran interacted appropriately 
with his peers while on the program and he consistently 
attended his classes.  The examiner also noted that the 
veteran might have some problems with attention and memory.  
It was also noted that while the veteran appeared to benefit 
from the PTSD program, his symptoms are considered to be 
chronic in nature.  He was noted to be stable at the time of 
his discharge with no suicidal or homicidal ideations.  

November 2006 treatment records from Little Rock show that 
the veteran was oriented, rational and coherent.  He reported 
a full range of PTSD symptoms but stated that he was not 
isolating himself as much and reported a decrease in his 
anger.  He was not planning to hurt himself or others, nor 
was he overtly psychotic.  The examiner noted that the 
veteran was not capable of returning to substantial gainful 
employment. 

In March and April 2007, the veteran reported being depressed 
and anxious.  The VA examiner reported that the veteran is 
severely disabled due to chronic PTSD and severe depression 
and stated that he is not capable of being gainfully employed 
due to his PTSD.  The veteran denied any intent to hurt 
himself or others and also stated that he had a support 
system in his family and the veteran's group.  He reported 
having intrusive thoughts relating to his service, nightmares 
and distressing dreams on a daily basis.  The examiner 
reported that the veteran has avoidance behavior, feelings of 
detachment, numbness, limited interest in things, startles 
easily and is constantly on edge.  The examiner reported that 
the veteran continues to experience depression, which is 
secondary to his anxiety and daily stressors.  The examiner 
gave the veteran a GAF score of 40.

In May 2007, the veteran reported acting aggressively at a 
performance where his son was playing.  The veteran 
acknowledged that it is best for him to go places where there 
are no large crowds.  The veteran stated that he was under 
stress from his health and financial concerns.  The examiner 
reported that the veteran was not overtly psychotic, but 
continued to have nightmares and remain hyper-vigilant.   
In September 2007, the veteran reported feeling worthless and 
acknowledged wanting to harm himself.  An examiner at New 
Orleans medical center stated that the veteran is not capable 
of working due to his service-connected condition.  In a 
group session conducted in November 2007, veteran reported 
being frustrated and stated that his faith, family and 
friends have helped him make it through.

In February 2008, the veteran was seen for a follow-up for 
his medication management.  The examiner reported that the 
veteran appeared in no acute distress, but was symptomatic 
and displayed severe symptoms of PTSD.  His GAF score was a 
35.

March 2008 medical records show that the veteran was alert, 
oriented, rational and coherent.  His mood was depressed and 
his affect was constricted.  He reported bouts of depression 
triggered by memories of Vietnam and reported that calling 
friends helped his depression.  He has limited interests and 
still has problems sleeping despite the medications he is 
taking.

The veteran's family sent in statements discussing the 
veteran's behavior.  The veteran's wife reported that since 
returning from Vietnam he has had difficulty maintaining a 
job and has withdrawn himself from social situations.  She 
reported that the veteran beat her in their first year of 
marriage and that throughout their marriage has remained 
critical of her and her sons.  She also stated that she must 
constantly remind him to bathe and maintain his hygiene.  The 
veteran's son stated his father was not close with his sons 
because of his experiences in Vietnam.  He reported that the 
veteran had a general distrust of others and withdrew from 
the public in recent years. 

As discussed above, a rating evaluation of 100 percent for 
PTSD will be awarded when there is either total social or 
total occupational impairment.  The veteran's records show 
consistently low GAF scores, showing a depressed man who 
avoids social gatherings and neglects his family.  The 
veteran's family reported him showing signs of depression and 
anger since his return from Vietnam.  His medical records 
clearly show chronic PTSD symptoms with severe ramifications 
on his daily living, which include altercations with others.  

The veteran has a history of isolating himself and of severe 
depression.  However, the records also show that the veteran 
has not shown any signs of incoherent or illogical thoughts 
or behaviors and has always been appropriately attired.  In 
addition, he has been married to his wife for over 30 years 
and has several friends at the VA who he turns to for 
comfort.  Therefore, the evidence does not show that the 
veteran is completely socially impaired.

The Board next turns to the veteran's occupational 
impairment.  The records indicate that there are two 
different conditions that contribute to the veteran's lack of 
employment, his back and shoulder disability, which began 
after a car accident in 1988, and PTSD.  The Board finds that 
because several examiners have noted that the veteran is not 
capable of being gainfully employed due to his PTSD and there 
is evidence that the veteran has had 35 jobs since service, 
the veteran will be afforded the benefit of the doubt.  
Therefore, the Board attributes the veteran's total 
occupational impairment to his PTSD and grants him 100 
percent disability on this basis.

Duty to Notify and Duty to Assist

In view of the favorable decision in this case, a detailed 
discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) compliance is not 
warranted.  To the extent necessary, VA has fulfilled its 
duty to notify and to assist the veteran in the development 
of his claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007)).  In view of the Board's favorable 
decision to grant the veteran's service-connected PTSD to 100 
percent disabling, no prejudice will result to the veteran by 
the Board's consideration of this appeal.  Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to an initial rating to 100 percent for PTSD is 
granted, subject to the regulations pertinent to the 
disbursement of monetary funds. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


